J-S39018-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JERMAINE ABRAMS                            :
                                               :
                       Appellant               :   No. 3054 EDA 2019

            Appeal from the PCRA Order Entered September 12, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-1111452-2002



    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JERMAINE ABRAMS                            :
                                               :
                       Appellant               :   No. 3055 EDA 2019

            Appeal from the PCRA Order Entered September 12, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-1109861-2002


BEFORE:      LAZARUS, J., OLSON, J., and PELLEGRINI, J.*

MEMORANDUM BY OLSON, J.:                             FILED SEPTEMBER 8, 2020

        In these consolidated cases, Appellant, Jermaine Abrams, appeals from

the order entered on September 12, 2019, which dismissed his petition filed


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S39018-20



pursuant   to   the   Post   Conviction   Relief   Act   (“PCRA”),   42   Pa.C.S.A.

§§ 9541-9546. We affirm.

      The PCRA court accurately summarized the relevant factual and

procedural history of this case as follows.

      In 2002, at the age of 17, [Appellant] participated in . . . three []
      robberies, two in Philadelphia[, Pennsylvania] and one in Chester,
      Delaware County, Pennsylvania. All three robbery victims were
      shot multiple times; two did not survive. In February 2004,
      [Appellant] and his co-defendant[,] Caleb Butler[,] were tried
      jointly for one of the murders before the Honorable Jane Cutler
      Greenspan. The jury found [Appellant] guilty of first[-]degree
      murder, robbery, criminal conspiracy, possession of an instrument
      of [a] crime, and one violation of the Uniform Firearms Act (VUFA).
      In March 2004, [Appellant] was tried by a separate jury for [the
      other] murder. The jury found [Appellant] guilty of first[-]degree
      murder, criminal conspiracy, possession of an instrument of [a]
      crime, and one violation of the VUFA. At both trials, Anthony
      Murphy, [Appellant’s] co-conspirator in one of the robberies,
      testified against him.      On May 6, 2004, Judge Greenspan
      sentenced [Appellant] to consecutive life sentences for the
      murders as well as a consecutive aggregate term of 44 to 90
      years[’] state incarceration [for] the remaining charges.

      [Appellant] did not file a direct appeal in either case. On October
      4, 2004, [however,] he filed a PCRA petition, requesting that his
      appellate rights be reinstated nunc pro tunc. This request was
      granted[,] and he filed direct appeals. On January 13, 2006, [this
      Court] affirmed [Appellant’s] judgment[s] of sentence. [See
      Commonwealth v. Abrams, 895 A.2d 644 (Pa. Super. 2006)
      (unpublished     memorandum).]            [Our     Supreme    Court
      subsequently] denied allocatur on August 29, 2006.            [See
      Commonwealth v. Abrams, 906 A.2d 537 (Pa. 2006)].

      On April 5, 2007, [Appellant] filed his first substantive PCRA
      petition. On December 11, 2007, [court-appointed] counsel filed
      a “no-merit” letter pursuant to [Commonwealth v. Turner, 544
      A.2d 927 (1988) and Commonwealth v. Finley, 550 A.2d 213
      (Pa. Super. 1988) (en banc)]. Judge Greenspan dismissed [the]
      petition based upon counsel’s [Turner/Finely letter] on February
      5, 2008. [This Court affirmed the PCRA court’s dismissal on

                                      -2-
J-S39018-20


       December 17, 2008. See Commonwealth v. Abrams, 965 A.2d
       286 (Pa. Super. 2008) (unpublished memorandum).]

PCRA Court Opinion, 2/28/20, at 1-2.

       On July 6, 2010, Appellant filed a second PCRA petition pro se. In it,

Appellant claimed that, because he was under the age of 18 at the time of the

offense, he was entitled to relief pursuant to Graham v. Florida, 560 U.S. 48

(2010).1 Thereafter, Appellant submitted several pro se supplements to his

July 2010 petition.2        Specifically, on May 26, 2011, Appellant filed a

supplemental PCRA petition in which he submitted “two affidavits from

inmates who alleged that [the] Commonwealth witness[,] Anthony Murphy[,

told] them that he [] lied on the stand when he implicated [Appellant] in the

murders.” PCRA Court Opinion, 2/28/20, at 3. Appellant claimed that the

affidavits qualified as newly-discovered facts that purportedly invoked the

PCRA’s timeliness exception set forth in 42 Pa.C.S.A. § 9545(b)(1)(ii) and

entitled him to relief.       In addition, on July 30, 2012, Appellant filed a

____________________________________________


1 In Graham, the United States Supreme Court held that the Eighth
Amendment prohibits the imposition of a life without parole sentence on a
non-homicide juvenile offender. Graham, 560 U.S. at 8.

2  The certified record does not show that Appellant sought leave of court to
amend his July 6, 2010 petition pursuant to Pa.R.Crim.P. 905(A). In general,
if an appellant fails to seek leave of court, any claim raised in an unauthorized
supplemental petition is waived. See Commonwealth v. Reid, 99 A.3d 427,
437 (Pa. 2014). The PCRA court, however, implicitly permitted Appellant to
amend his July 6, 2010 petition by considering the issues contained within his
supplemental submissions. See Commonwealth v. Brown, 141 A.3d 491,
504-505 (Pa. Super. 2016) (“[W]hen a petitioner files supplemental materials
to a PCRA petition, and the PCRA court considers such materials, an attempt
by the Commonwealth to preclude consideration of such material fails.”).

                                           -3-
J-S39018-20



supplemental petition in which he sought relief under Miller v. Alabama, 132

S.Ct. 2455 (2012). PCRA Court Opinion, 2/28/20, at 3.

     On December 22, 2015, the PCRA court dismissed Appellant’s PCRA

petition as untimely. In doing so, the court concluded that Miller “had not

yet been held to apply retroactively.” Id. Additionally, the PCRA court “found

that [Appellant’s newly-discovered fact claim] was deficient and could not be

used to overcome [the PCRA] time[-]bar.”          Id.    Appellant subsequently

appealed, but only challenged the PCRA court’s dismissal of his Miller claim.

Id. “While [Appellant’s] appeal was pending, the United State[s] Supreme

Court decided Montgomery v. Louisiana, 136 S.Ct. 718 (2016), which held

that Miller applied retroactively.”    PCRA Court Opinion, 2/28/20, at 3.

Accordingly, this Court reversed the PCRA court’s order, vacated Appellant’s

judgments of sentence, and remanded for resentencing in accordance with

Miller/Montgomery.        Commonwealth v. Abrams, 161 A.3d 380 (Pa.

Super. 2017) (unpublished memorandum).

     Thereafter,   the    court   issued    an   order   scheduling   Appellant’s

resentencing hearing for December 18, 2018.         Appellant, however, filed a

PCRA petition on December 10, 2018. Appellant’s PCRA Petition, 12/20/18,

at *1-5 (un-paginated). In his December 10, 2018 PCRA petition, Appellant

alleged that he recently obtained an affidavit by Anthony Murphy in which

Murphy averred that his “statements to police and his subsequent testimony

[during Appellant’s] preliminary hearing and trials were false.” PCRA Court’s

Opinion, 2/28/20, at 3.    Appellant argued that Anthony Murphy’s affidavit

                                      -4-
J-S39018-20



qualified as a newly-discovered fact under 42 Pa.C.S.A. § 9545(b)(1)(ii) which

entitled him to relief.

       Accordingly, Appellant’s “case was reassigned” to a different court to

“dispose of [his December 10, 2018 PCRA] petition prior to resentencing.”

PCRA Court’s Opinion, 2/28/20, at 3. Thereafter, on August 6, 2019, the PCRA

court issued notice that it intended to dismiss Appellant’s PCRA petition in 20

days without holding a hearing, as the petition was untimely. PCRA Court

Order, 8/6/19, at 1; see also Pa.R.Crim.P. 907(1). Appellant filed a response

to the court’s Rule 907 notice on August 26, 2018. The PCRA court ultimately

dismissed Appellant’s petition on September 12, 2019. This timely appeal

followed.3

       Appellant raises the following issue on appeal:

       Did the [PCRA] court commit legal error and abuse its discretion
       by dismissing [Appellant’s] PCRA [p]etition without [conducting]
       an evidentiary hearing to address material[] issues[] of[] fact
       needed to dispose of [A]ppellant’s factual[] invocation of the
       timeliness exception under 42 Pa.C.S.[A.] § 9545(b)(1)(ii) and
       Pa.R.Crim.[P.] 908 (A)(2)[?]

Appellant’s Brief at 2.
____________________________________________


3 Appellant filed two separate notices of appeal (corresponding to each trial
court docket for the original, underlying homicide prosecutions) on October
10, 2019 as required by Commonwealth v. Walker, 185 A.3d 969 (Pa.
2018) (holding that “where a single order resolves issues arising on more than
one docket, separate notices of appeal must be filed for each of those cases”
pursuant to Pa.R.A.P. 341 and its note). This Court consolidated Appellant’s
appeals sua sponte by order dated August 17, 2020. See Order, 8/17/20, at
1. The PCRA court did not order Appellant to file a concise statement of errors
complained of on appeal. See Pa.R.A.P. 1925(b). Regardless, the PCRA court
issued an opinion pursuant to Pa.R.A.P. 1925(a) on February 28, 2020.

                                           -5-
J-S39018-20



      As a prefatory matter, we must address whether the PCRA court erred

in considering Appellant’s December 10, 2018 PCRA petition. As indicated

above, Appellant filed a previous PCRA petition in which he requested relief

under Miller, supra.      The PCRA court dismissed Appellant’s petition and

Appellant subsequently appealed. Ultimately, this Court reversed the PCRA

court’s order, vacated Appellant’s judgments of sentence, and remanded for

resentencing in accordance with Miller/Montgomery. See Commonwealth

v. Abrams, 161 A.3d 380 (Pa. Super. 2017) (unpublished memorandum).

While awaiting resentencing consistent with our remand order, Appellant filed

the instant PCRA petition, which the PCRA court dismissed. Thus, we initially

consider whether the PCRA court properly entertained and disposed of

Appellant’s December 10, 2018 petition while he awaited resentencing

pursuant to our disposition of his prior PCRA appeal.

       Our recent holding in Commonwealth v. Montgomery, 181 A.3d 359

(Pa. Super. 2018) (en banc) is instructive. In Montgomery, the petitioner

filed a series of four PCRA petitions after this Court affirmed his judgment of

sentence.   Id. at 362.    The PCRA court dismissed Montgomery’s first two

petitions and this Court subsequently affirmed the PCRA court’s dismissals.

Id. Montgomery then filed a third PCRA petition and, while that petition was

pending before the PCRA court, he filed a fourth PCRA petition.            Id.

Ultimately, the PCRA court dismissed Montgomery’s fourth PCRA petition

before ruling on his third petition. Thereafter, Montgomery appealed the PCRA

court’s order dismissing his fourth PCRA petition. On appeal, “this Court sua

                                     -6-
J-S39018-20



sponte ordered that [the] case be heard en banc and . . . directed counsel to

address, in addition to any other issues deemed meritorious, whether a PCRA

court possesses subject matter jurisdiction over a subsequent PCRA petition

when a previous PCRA petition regarding the same judgment of sentence is

pending before the PCRA court.” Id.

      In addressing this issue, this Court interpreted our Supreme Court's

holding in Commonwealth v. Porter, 35 A.3d 4 (Pa. 2012). We explained:

      Porter announced a new general rule - a PCRA court may not
      entertain a new PCRA petition when a prior petition is still under
      appellate review and, thus, is not final; however, nothing bars a
      PCRA court from considering a subsequent petition, even if a prior
      petition is pending, so long as the prior petition is not under
      appellate review.

Montgomery, 181 A.3d at 364-365. Ultimately, this Court held that “PCRA

courts are not jurisdictionally barred from considering multiple PCRA petitions

relating to the same judgment of sentence at the same time unless the PCRA

court's order regarding a previously filed petition is on appeal and, therefore,

not yet final.” Id. at 365. For these reasons, this Court in Montgomery

concluded that the PCRA court could address Montgomery’s fourth petition

despite the pendency of his third petition before that court. Id. at 367-368.

As such, we further concluded that the PCRA court correctly dismissed

Montgomery’s fourth petition as untimely.

      Herein, at the time Appellant filed the instant PCRA petition, no prior

petition remained pending on appellate review. As such, the PCRA court did

not err in considering Appellant's December 10, 2018 petition. Id. at 365.

                                     -7-
J-S39018-20



Therefore, the pendency of Appellant’s resentencing proceedings do not

foreclose our review of the order dismissing the instant petition as untimely.

      We now turn to a separate but somewhat related matter in which the

Commonwealth maintains that this Court should quash the instant appeal.

Specifically, the Commonwealth argues that, because this Court previously

vacated Appellant’s judgments of sentence and remanded for resentencing,

and because Appellant filed the instant PCRA petition before resentencing

occurred, Appellant is ineligible for collateral relief because he is not “currently

serving   a   sentence   of   imprisonment”     as   required    by   42   Pa.C.S.A.

§ 9543(a)(1)(i).    See Commonwealth’s Brief at 10, citing 42 Pa.C.S.A.

§ 9543(a)(1)(i) (“To be eligible for relief under [the PCRA], the petitioner must

plead and prove by a preponderance of the evidence ... [t]hat the petitioner

has been convicted of a crime under the laws of this Commonwealth and at

the time relief is granted[, he is] currently serving a sentence of

imprisonment, probation or parole for the crime[.]”).

      The Commonwealth’s argument is unavailing.                First, Pennsylvania

court’s traditionally interpret Section 9543(a)(1)(i) to prevent a petitioner

from receiving collateral relief “once the sentence for the challenge conviction

is completed.” Commonwealth v. Matin, 832 A.2d 1141, 1143 (Pa. Super.

2003) (emphasis added), citing Commonwealth v. Ahlborn, 699 A.2d 718

(Pa. 1997).    Herein, our previous disposition simply rendered Appellant’s

sentence subject to correction and, as such, Appellant has yet to complete his

sentence.     Indeed, he remains lawfully committed to the custody of the

                                       -8-
J-S39018-20



Department of Corrections pending his resentencing proceeding. Second, this

Court recently explained that Section 9543(a)(1)(i)          “establish[es] only a

petitioner's eligibility for post-conviction relief.”   Commonwealth v. Fields,

197 A.3d 1217, 1223 (Pa. Super. 2018) (en banc). “This eligibility provision[,

however,] is not a jurisdictional requirement.”              Commonwealth v.

Kuyumjian, 2019 WL 2407541, *3 n.10 (Pa. Super. June 7, 2019)

(unpublished memorandum). Accordingly, because the PCRA court denied

relief on Appellant’s December 10, 2018 petition, and because “we affirm . . .

the PCRA court[’s order] on the jurisdictional basis,” we conclude that Section

9543(a)(1)(i) does not preclude our review and we decline to quash this

appeal. Kuyumjian, 2019 WL 2407541 at *3 n.10; see also Fields, supra

at 1223 (holding “that the requirements set forth in section 9543 establish

only a petitioner's eligibility for post-conviction relief, and do not implicate the

PCRA court's jurisdiction to act on a petition.”).4



____________________________________________


4 The Commonwealth cites no authority that directly supports its claim that
our prior resentencing order renders Appellant ineligible for collateral relief
under Section 9543(a)(1)(i) because he is no longer serving a sentence. Our
own efforts have proven fruitless as well. We note, however, that in other
contexts we have rejected the notion that resentencing orders alter an
incarcerated petitioner’s wider status under the PCRA.                  See e.g.
Commonwealth v. McKeever, 947 A.2d 782, 785 (Pa. Super. 2008) (“A
successful first PCRA petition does not ‘reset the clock’ for the calculation of
the finality of the judgment of sentence for purposes of the PCRA where the
relief granted in the first petition neither restored a petitioner’s direct appeal
rights nor disturbed his conviction but, rather, affected his sentence only.”).
Hence, we are unpersuaded that quashal is appropriate under these
circumstances.

                                           -9-
J-S39018-20



      Turning to the merits of this appeal, Appellant argues that the PCRA

court erred in denying his petition without an evidentiary hearing. Appellant’s

Brief at 5-13. The PCRA court concluded that it lacked jurisdiction to entertain

Appellant’s petition because the filing was untimely.     PCRA Court Opinion,

2/28/20, at 4-9.   “Crucial to the determination of any PCRA appeal is the

timeliness of the underlying petition. Thus, we must first determine whether

the instant PCRA petition was timely filed.” Commonwealth v. Smith, 35

A.3d 766, 768 (Pa. Super. 2011), appeal denied, 53 A.3d 757 (Pa. 2012).

      Our standard of review is as follows:

      As a general proposition, an appellate court reviews the PCRA
      court's findings to see if they are supported by the record and free
      from legal error. [This C]ourt's scope of review is limited to the
      findings of the PCRA court and the evidence on the record []
      viewed in the light most favorable to the prevailing party.

Commonwealth v. Hammond, 953 A.2d 544, 556 (Pa. Super. 2008)

(citations and quotations omitted).

      The timeliness requirement for PCRA petitions “is mandatory and

jurisdictional in nature.” Commonwealth v. Taylor, 67 A.3d 1245, 1248

(Pa. 2013) (citation omitted). “The question of whether a petition is timely

raises a question of law. Where the petitioner raises questions of law, our

standard of review is de novo and our scope of review plenary.”

Commonwealth v. Hudson, 156 A.3d 1194, 1197 (Pa. Super. 2017), appeal

denied, 170 A.3d 1007 (Pa. 2017) (citation omitted).




                                      - 10 -
J-S39018-20



       A PCRA petition is timely if it is “filed within one year of the date the

judgment [of sentence] becomes final.”             42 Pa.C.S.A. § 9545(b)(1).   “[A]

judgment becomes final at the conclusion of direct review, including

discretionary review in the Supreme Court of the United States and the

Supreme Court of Pennsylvania, or at the expiration of time for seeking the

review.”     42 Pa.C.S.A. §§ 9545(b)(3).            Here, Appellant’s judgments of

sentence became final on November 27, 2006,5 90 days after the Pennsylvania

Supreme Court denied allocatur and the time to file a petition for writ of

certiorari in the United States Supreme Court elapsed. See U.S. Sup.Ct. Rule

13.   To be timely, Appellant needed to file his PCRA petition on or before

November 27, 2007.           Appellant, however, filed the current petition on

December 10, 2018; hence, his petition is manifestly untimely. Therefore,

unless one of the statutory exceptions to the time-bar applies, no court may

exercise jurisdiction to consider this petition.

       Pursuant to 42 Pa.C.S.A. § 9545(b), there are three statutory exceptions

to the timeliness provision that allow for very limited circumstances under

which the untimely filing of a PCRA petition will be excused. To invoke an

exception, a petition must allege and prove one of the following:

       (i) the failure to raise the claim previously was the result of
       interference by government officials with the presentation of the
____________________________________________


5 In its 1925(a) opinion, the PCRA court incorrectly stated that Appellant’s
judgment of sentence became final on December 29, 2006. PCRA Court
Opinion, 2/28/20, at 6. Nonetheless, as Appellant did not file the instant PCRA
petition until December 10, 2018 — 12 years after his judgment of sentence
became final — the PCRA court’s erroneous calculation is of no consequence.

                                          - 11 -
J-S39018-20


       claim in violation of the Constitution or laws of this Commonwealth
       or the Constitution or laws of the United States;

       (ii) the facts upon which the claim is predicated were unknown to
       the petitioner and could not have been ascertained by the exercise
       of due diligence; or

       (iii) the right asserted is a constitutional right that was recognized
       by the Supreme Court of the United States or the Supreme Court
       of Pennsylvania after the time period provided in this section and
       has been held by that court to apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii). If an exception applies, a PCRA petition

may be considered if it is filed “within 60 days of the date the claim could have

been presented.”6       42 Pa.C.S.A. § 9545(b)(2).     “The petitioner bears the

burden to plead and prove an applicable statutory exception.” Hudson, 156

A.3d at 1197.

       In this instance, Appellant argues that his petition is timely under the

PCRA’s newly-discovered fact exception. See 42 Pa.C.S.A. § 9545(b)(1)(ii).

Specifically, Appellant claims that he recently obtained an affidavit by Anthony

Murphy that averred that his “statements to police and his subsequent


____________________________________________


6 Effective December 24, 2018, the legislature amended Section 9545(b)(2)
to read: “Any petition invoking an exception provided in paragraph (1) shall
be filed within one year of the date the claim could have been presented.” 42
Pa.C.S.A. §9545(b)(2) (effective December 24, 2018). However, the
amendment to Section 9545(b)(2) only applies to “claims arising on
[December] 24, 2017 or thereafter.” Id. at Comment. Herein, Appellant
argues that he discovered Anthony Murphy’s affidavit on December 22, 2017.
See Appellant’s Brief at 6; see also Appellant’s Reply to PCRA Court’s 907
Notice, 8/26/19, at *1 (un-paginated).           Thus, the amended Section
9545(b)(2) does not apply to Appellant’s claim.




                                          - 12 -
J-S39018-20



testimony [during Appellant’s] preliminary hearing and trials were false.”

PCRA Court’s Opinion, 2/28/20, at 3. Appellant argues that since he learned

of the “existence of the affidavit on or about December 22, 2017” and filed his

PCRA petition within “a year [of that] discovery,” the PCRA court erred in

concluding that his petition was untimely.7 Appellant’s Brief at 6 and 9. We

disagree.

       To qualify under the newly-discovered fact exception to the PCRA’s

time-bar, it is not enough to simply file a PCRA petition within 60 days of

learning new information. Rather, a petitioner must “allege and prove that

there were ‘facts’ that were ‘unknown to him’ and that he could not have

ascertained those facts by the exercise of due diligence.” Commonwealth

v. Marshall, 947 A.2d 714, 720 (Pa. 2008) (emphasis in original). Notably,

the focus of the exception is “on [the] newly discovered facts, not on a newly

discovered or newly willing source for previously known facts.” Id.; see also

Commonwealth v. Abu–Jamal, 941 A.2d 1263, 1269 (Pa. 2008) (holding

that the discovery of “yet another conduit for the same claim of perjury does

not transform his latest source into evidence falling within the ambit of

____________________________________________


7 Appellant is under the impression that the legislative amendment to Section
9545(b)(2) applies in the instant case. See Appellant’s Brief at 6. As
explained in footnote six, Appellant is incorrect. Section 9545(b)(2) requires
a petitioner to file a PCRA petition within a certain time period after a claim
arises. See 42 Pa.C.S.A. § 9545(b)(2). Because Appellant argues that he
discovered Anthony Murphy’s affidavit on December 22, 2017, his claim arose
prior to December 24, 2017, and therefore, Section 9545(b)(2) as amended
is not applicable to the Appellant’s petition.

                                          - 13 -
J-S39018-20


[Section] 9545(b)(1)(ii)”). Further, the statute requires the PCRA petition to

specifically “explain why [the petitioner] could not have obtained the new

fact(s) earlier with the exercise of due diligence.”       Commonwealth v.

Monaco, 996 A.2d 1076, 1080 (Pa. Super. 2010). This is “strictly enforced.”

Id.

      As stated above, the newly-discovered fact upon which Appellant relies

is an affidavit by his co-conspirator, Anthony Murphy, indicating that he falsely

implicated Appellant in the murders. Contrary to Appellant’s claim, this “fact”

is not newly-discovered.     Indeed, in a previous PCRA petition, Appellant

submitted “two affidavits from inmates who alleged that . . . Anthony Murphy

[told] them that he [] lied on the stand when he implicated [Appellant] in the

murders.” PCRA Court Opinion, 2/28/20, at 3. Accordingly, the “fact” that

Anthony Murphy testified falsely was known to Appellant, at the very latest,

in 2011.   See Appellant’s PCRA Petition, 5/26/11, at 6.         Thus, Anthony

Murphy’s affidavit cannot be used as a basis for relief under Section

9545(b)(1)(ii) because it is simply a new source for a previously known fact.

See Marshall, 947 A.2d at 720.        Because Appellant failed to satisfy the

statutory requirements for invoking the newly-discovered fact exception and

failed to overcome the PCRA’s one-year time-bar, the PCRA court correctly

dismissed, without a hearing, Appellant’s petition for lack of jurisdiction. See

Pa.R.Crim.P. 907(1) (PCRA court may dispense with hearing if it is satisfied




                                     - 14 -
J-S39018-20


there are no genuine issues of material fact, the petitioner is not entitled to

relief, and no purpose would be served by further proceedings).

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/08/2020




                                    - 15 -